UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



 IN RE:                             Misc. No. 08-0442 (TFH)

 GUANTANAMO BAY                     Civil Action Nos.
 DETAINEE LITIGATION
                                    06-cv-1690, 08-cv-1207, 08-cv-1360, 08-cv-2083




       PROTECTIVE ORDER FOR HABEAS CASES INVOLVING TOP
         SECRET/SENSITIVE COMPARTMENTED INFORMATION
                              AND
PROCEDURES FOR COUNSEL ACCESS TO DETAINEES AT THE UNITED STATES
 NAVAL BASE IN GUANTANAMO BAY, CUBA, IN HABEAS CASES INVOLVING
       TOP SECRET/SENSITIVE COMPARTMENTED INFORMATION

       The Court finds that the above-captioned civil cases involve national security

information or documents, including TOP SECRET/SENSITIVE COMPARTMENTED

INFORMATION (“TS/SCI”), the storage, handling, and control of which require special

security precautions and access to which requires a security clearance and a “need to know.”

These cases might also involve other protected information or documents, the storage,

handling, and control of which might require special precautions in order to protect the

security of the United States and other significant interests. Accordingly, to protect the

national security, and for good cause shown, the Court

       ORDERS that the following Protective Order for Habeas Cases Involving TOP

SECRET/SENSITIVE COMPARTMENTED INFORMATION (“TS/SCI Protective Order”)

and Procedures for Counsel Access to Detainees at the United States Naval Base in

Guantanamo Bay, Cuba, in Habeas Cases Involving TOP SECRET/SENSITIVE

COMPARTMENTED INFORMATION (“TS/SCI Procedures for Counsel Access”) apply in

the above-captioned civil cases:
I.   PROTECTIVE ORDER FOR HABEAS CASES INVOLVING TOP
     SECRET/SENSITIVE COMPARTMENTED INFORMATION

                          A. Overview and Applicability

     1.   This TS/SCI Protective Order establishes procedures that must be followed by
          petitioners and their respective counsel, all other counsel involved in these
          matters, interpreters and translators for the parties, personnel or support staff
          employed or engaged to assist in these matters, and all other individuals who, in
          connection with these matters, receive access to classified national security
          information or documents or other protected information, including the
          Privilege Team as defined in the TS/SCI Procedures for Counsel Access, see
          infra Section II.B.6, and the Special Litigation Team as defined in the TS/SCI
          Procedures for Counsel Access, see infra Section II.B.7.

     2.   The procedures set forth in this TS/SCI Protective Order apply to all aspects of
          these matters and may be modified by further order of the Court upon its own
          motion or upon application by any party. The Court retains continuing
          jurisdiction to enforce or modify the terms of this TS/SCI Protective Order.

     3.   Nothing in this TS/SCI Protective Order precludes the government’s use of
          classified information as otherwise authorized by law outside of these matters.

     4.   As appropriate and needed, petitioners’ counsel are responsible for advising
          their employees, petitioners, and others of this TS/SCI Protective Order’s
          contents.

     5.   Petitioners’ counsel are bound by the terms and conditions set forth in the
          TS/SCI Procedures for Counsel Access, see infra Section II. To the extent such
          terms and conditions place limitations on petitioners’ counsel in their access to
          and interaction with petitioners or handling of information, this TS/SCI
          Protective Order specifically incorporates by reference all terms and conditions
          established in the procedures contained in the TS/SCI Procedures for Counsel
          Access. Any violation of those terms and conditions also will be deemed a
          violation of this TS/SCI Protective Order.

     6.   The Privilege Team shall not disclose to any person any information provided
          by petitioners’ counsel or petitioners, other than information provided in a filing
          with the Court, unless such information, if it were monitored information, could
          be disclosed under the TS/SCI Procedures for Counsel Access. Any such
          disclosure shall be consistent with the provisions of the TS/SCI Procedures for
          Counsel Access.




                                           2
                               B. Definitions

7.   As used in this TS/SCI Protective Order, the words “documents” and
     “information” include, but are not limited to, all written or printed matter of
     any kind, formal or informal, including originals, conforming copies and
     non-conforming copies, whether different from the original by reason of
     notation made on such copies or otherwise, and further include, but are not
     limited to:

     a.     papers, correspondence, memoranda, notes, letters, reports, summaries,
            photographs, maps, charts, graphs, interoffice and intra-office
            communications, notations of any sort concerning conversations,
            meetings, or other communications, bulletins, teletypes, telegrams,
            facsimiles, invoices, worksheets, and drafts, alterations, modifications,
            changes, and amendments of any kind to the foregoing;

     b.     graphic or oral records or representations of any kind, including, but not
            limited to, photographs, charts, graphs, microfiche, microfilm,
            videotapes, sound recordings of any kind, and motion pictures;

     c.     electronic, mechanical or electric records of any kind, including, but not
            limited to, tapes, cassettes, disks, recordings, electronic mail, films,
            typewriter ribbons, word processing or other computer tapes or disks,
            and all manner of electronic data processing storage; and

     d.     information acquired orally.

8.   Unless otherwise stated, the terms “classified national security information
     and/or documents,” “classified information” and “classified documents” mean:

     a.     any classified document or information that was classified by any
            Executive Branch agency in the interests of national security or pursuant
            to Executive Order, including Executive Order 12958, as amended, or
            its predecessor Orders, as “CONFIDENTIAL,” “SECRET,” or “TOP
            SECRET,” or additionally controlled as “SENSITIVE
            COMPARTMENTED INFORMATION (SCI),” or any classified
            information contained in such document;

     b.     any document or information, regardless of its physical form or
            characteristics, now or formerly in the possession of a private party that
            was derived from United States government information that was
            classified, regardless of whether such document or information has
            subsequently been classified by the government pursuant to Executive
            Order, including Executive Order 12958, as amended, or its predecessor
            Orders, as “CONFIDENTIAL,” “SECRET,” or “TOP SECRET,” or
            additionally controlled as “COMPARTMENTED INFORMATION

                                      3
             (SCI)”;

      c.     verbal or non-documentary classified information known to petitioners
             or petitioners’ counsel; or

      d.     any document and information as to which petitioners or petitioners’
             counsel were notified orally or in writing that such document or
             information contains classified information.

9.    All classified documents, and information contained therein, shall remain
      classified unless the documents bear a clear indication that they were
      declassified by the agency or department that is the original classification
      authority of the document or the information contained therein (hereinafter,
      “original classification authority”).

10.   The terms “protected information and/or documents,” “protected information,”
      and “protected documents” mean any document or information the Court
      deems, either sua sponte or upon designation pursuant to paragraph 35 of this
      TS/SCI Protective Order or paragraph 34 of the Protective Order first entered
      by this Court in 08-mc-442 on September 11, 2008, not suitable for public
      filing.

11.   As used in this TS/SCI Protective Order, the term “petitioners’ counsel”
      includes attorneys employed or retained by or on behalf of a petitioner for
      purposes of representing the petitioner in habeas corpus or other litigation in
      federal court in the United States, as well as co-counsel, interpreters/translators,
      paralegals, investigators and all other personnel or support staff employed or
      engaged to assist in the litigation. Access to classified information by all
      persons mentioned in the foregoing sentence is governed by Section I.D of this
      TS/SCI Protective Order, and access to protected information by all persons
      mentioned in the foregoing sentence is governed by Section I.E of this TS/SCI
      Protective Order.

12.   “Access to classified information” or “access to protected information” means
      having access to, reviewing, reading, learning, or otherwise coming to know in
      any manner any classified information or protected information.

13.   “Secure area” means a physical facility accredited or approved for the storage,
      handling, and control of classified information.

14.   “Unauthorized disclosure of classified information” means any knowing,
      willful, or negligent action that could reasonably be expected to result in a
      communication or physical transfer of classified information to an unauthorized
      recipient.




                                       4
                 C. Designation of Court Security Officer

15.   The Court designates Christine E. Gunning as Court Security Officer for these
      cases, and Jennifer H. Campbell, Miguel A. Ferrer, Daniel O. Hartenstine,
      Erin H. Hogarty, Nathaniel A. Johnson, Joan B. Kennedy, Michael P. Macisso,
      Maura P. Peterson, and Barbara J. Russell as Alternate Court Security Officers
      (collectively, “CSO”) for the purpose of providing security arrangements
      necessary to protect against unauthorized disclosure of any classified documents
      or information to be made available in connection with these cases. Petitioners’
      counsel shall seek guidance from the CSO with regard to appropriate storage,
      handling, transmittal, and use of classified documents or information.

           D. Access to Classified Information and Documents

16.   Without authorization from the government, no petitioner or petitioner’s
      counsel shall have access to any classified information involved in these cases
      unless that person has done the following:

      a.     received the necessary security clearance as determined by the
             Department of Justice Security Officer; and

      b.     signed the Memorandum of Understanding (“MOU”), attached hereto as
             Exhibit A, agreeing to comply with the terms of this TS/SCI Protective
             Order.

17.   Petitioners’ counsel to be provided access to classified information shall execute
      the MOU appended to this TS/SCI Protective Order, and shall file executed
      originals of the MOU with the Court and submit copies to the CSO and
      government counsel. Such execution, filing, and submission of the MOU is a
      condition precedent to a petitioner’s counsel having access to, or continued
      access to, classified information for the purposes of these proceedings.

18.   The substitution, departure, or removal of any petitioners’ counsel from these
      cases for any reason shall not release that person from the provisions of this
      TS/SCI Protective Order or the MOU executed in connection with this TS/SCI
      Protective Order.

19.   The government shall arrange for one appropriately approved secure area for
      petitioners’ counsel’s use. The secure area shall contain a working area
      supplied with secure office equipment reasonably necessary for preparing
      petitioners’ cases. The government shall bear expenses for the secure area and
      its equipment.

20.   The CSO shall establish procedures to ensure that the secure area is accessible
      to petitioners’ counsel during normal business hours and at other times on
      reasonable request as approved by the CSO. The CSO shall establish

                                       5
      procedures to ensure the secure area is maintained and operated in the most
      efficient manner consistent with the protection of classified information. The
      CSO or CSO designee may place reasonable and necessary restrictions on the
      schedule of use of the secure area in order to accommodate appropriate access
      to all petitioners’ counsel in these and other proceedings.

21.   All classified information the government provides to petitioners’ counsel, and
      all classified information petitioners’ counsel otherwise possesses or maintains,
      shall be stored, maintained, and used only in the secure area.

22.   No documents containing classified information may be removed from the
      secure area unless authorized by the CSO or CSO designee supervising the area.

23.   Consistent with other provisions of this TS/SCI Protective Order, petitioners’
      counsel shall have access to the classified information made available to them in
      the secure area and shall be allowed to take notes and prepare documents with
      respect to those materials.

24.   Petitioners’ counsel shall not copy or reproduce any classified information in
      any form, except with the CSO’s approval or in accordance with the procedures
      established by the CSO for the operation of the secure area.

25.   All documents prepared by petitioners or petitioners’ counsel that contain or
      may contain classified information—including, without limitation, notes taken
      or memoranda prepared by counsel and pleadings or other documents intended
      for filing with the Court—shall be transcribed, recorded, typed, duplicated,
      copied, or otherwise prepared only by persons possessing an appropriate
      approval for access to classified information. Such activities shall take place in
      the secure area on approved word processing equipment and in accordance with
      the procedures approved by the CSO. All such documents and any associated
      materials containing classified information—such as notes, memoranda, drafts,
      copies, typewriter ribbons, magnetic recordings, and exhibits—shall be
      maintained in the secure area unless and until the CSO advises that those
      documents or associated materials are unclassified in their entirety. None of
      these materials shall be disclosed to government counsel unless authorized by
      the Court, by petitioners’ counsel, or as otherwise provided in this TS/SCI
      Protective Order.

26.   Petitioners’ counsel may discuss classified information within the secure area or
      another area authorized by the CSO only. Petitioners’ counsel shall not discuss
      classified information over any standard commercial telephone instrument or
      office intercommunication system and shall not transmit or discuss classified
      information in electronic mail communications of any kind.

27.   The CSO or CSO designee shall not reveal to any person the content of any
      conversations he or she hears by or among petitioners’ counsel, nor reveal the

                                       6
      nature of documents being reviewed by them or the work generated by them,
      except as necessary to report violations of this TS/SCI Protective Order to the
      Court or to carry out their duties pursuant to this TS/SCI Protective Order.
      Additionally, the presence of the CSO or CSO designee shall not be construed
      to waive, limit, or otherwise render inapplicable the attorney-client privilege or
      work product protections.

28.   A petitioner’s counsel is presumed to have a “need to know” all the information
      in the government’s possession concerning the detainee or detainees whom that
      counsel represents. This presumption is overcome to the extent the government
      seeks to withhold from a petitioner’s counsel highly sensitive information or
      information concerning a highly sensitive source that the government presents to
      the Court ex parte and in camera. Except for good cause shown, the
      government must provide notice to petitioner’s counsel the same day it files
      such information with the Court ex parte.

29.   Petitioners’ counsel shall not disclose the contents of any classified documents
      or information to any person, including counsel in related cases brought by
      Guantanamo Bay detainees in this or other courts, except those persons
      authorized by this TS/SCI Protective Order, the Court, and counsel for the
      government with the appropriate clearances and the need to know that
      information. Petitioners’ counsel may seek, on a case-by-case basis,
      authorization from appropriate officials to disclose TS/SCI information to
      appropriately cleared counsel in related cases brought by Guantanamo Bay
      detainees in this or other courts or to receive such information from them.
      Such authorization shall not be unreasonably withheld. If petitioners’ counsel
      believe authorization is being unreasonably withheld, counsel may seek this
      Court’s intervention.

30.   Petitioners’ counsel shall not disclose to a petitioner-detainee classified
      information not provided by that petitioner-detainee. Should a petitioner’s
      counsel desire to disclose classified information not provided by a
      petitioner-detainee to that petitioner-detainee, that petitioner’s counsel will
      provide in writing to the Privilege Team, see infra Section II.G, a request for
      release clearly stating the classified information they seek to release. The
      Privilege Team will forward a petitioner’s counsel’s release request to the
      appropriate government agency authorized to declassify the classified
      information for a determination. The Privilege Team will inform petitioner’s
      counsel of the determination once it is made.

31.   Except as otherwise provided herein, no petitioners or petitioners’ counsel shall
      disclose or cause to be disclosed any information known or believed to be
      classified in connection with any hearing or proceeding in these cases.

32.   Except as otherwise stated in this paragraph, and to ensure the security of the
      United States of America, at no time, including any period subsequent to the

                                       7
          conclusion of these proceedings, shall petitioners’ counsel make any public or
          private statements disclosing any classified information or documents accessed
          pursuant to this TS/SCI Protective Order, including the fact that any such
          information or documents are classified. In the event that classified information
          enters the public domain, however, counsel is not precluded from making
          private or public statements about the information already in the public domain,
          but only to the extent that the information is in fact in the public domain.
          Counsel may not make any public or private statements revealing personal
          knowledge from non-public sources regarding the classified or protected status
          of the information or disclosing that counsel had personal access to classified or
          protected information confirming, contradicting, or otherwise relating to the
          information already in the public domain. In an abundance of caution and to
          help ensure clarity on this matter, the Court emphasizes that counsel shall not
          be the source of any classified or protected information entering the public
          domain. As stated in more detail in paragraph 52 of this TS/SCI Protective
          Order, failure to comply with these rules may result in the revocation of
          counsel’s security clearance as well as civil and criminal liability.

   33.    The foregoing does not prohibit a petitioner’s counsel from citing or repeating
          information in the public domain that petitioner’s counsel does not know to be
          classified information or a classified document or derived from classified
          information or a classified document.

   34.    All documents containing classified information prepared, possessed or
          maintained by, or provided to, petitioners’ counsel—except filings submitted to
          the Court and served on government counsel—shall remain at all times in the
          CSO’s control for the duration of these cases. Upon final resolution of these
          cases, including all appeals, the CSO shall destroy all such documents.

E. Designation Procedures for and Access to Protected Information and Documents

   35.    Should government counsel in these consolidated cases wish to have the Court
          deem any document or information “protected,” government counsel shall
          disclose the information to qualified counsel for petitioners—i.e., counsel who
          have satisfied the necessary prerequisites of this TS/SCI Protective Order for
          the viewing of protected information—and attempt to reach an agreement about
          the designation of the information prior to filing a motion with the Court.
          Petitioners’ counsel shall treat such disclosed information as protected unless
          and until the Court rules that the information should not be designated as
          protected.

   36.    Without authorization from the government or the Court, protected information
          shall not be disclosed or distributed to any person or entity other than the
          following:




                                           8
      a.     petitioners’ counsel, provided such individuals signed the
             Acknowledgment, attached hereto as Exhibit B, attesting to the fact that
             they read this TS/SCI Protective Order and agree to be bound by its
             terms; and

      b.     the Court and its support personnel.

37.   The execution of the Acknowledgment is a condition precedent to a petitioner’s
      counsel having access to, or continued access to, protected information for the
      purposes of these proceedings. A copy of each executed Acknowledgment shall
      be kept by counsel making the disclosure until thirty days after the termination
      of this action, including appeals.

38.   The substitution, departure, or removal of a petitioner’s counsel from these
      cases for any reason shall not release that person from the provisions of this
      TS/SCI Protective Order or the Acknowledgment executed in connection with
      this TS/SCI Protective Order.

39.   Petitioners’ counsel shall not disclose the contents of any protected documents
      or information to any person, including counsel in related cases brought by
      Guantanamo Bay detainees in this or other courts, except as authorized by this
      TS/SCI Protective Order, the Court, or government counsel. Petitioners’
      counsel in these cases may share protected information with each other but only
      to the extent that counsel have appropriate security clearances and comply with
      all other procedures set forth in this TS/SCI Protective Order. Petitioners’
      counsel shall maintain all protected information and documents received through
      this proceeding in a confidential manner.

40.   Petitioners’ counsel shall not disclose protected information not provided by a
      petitioner-detainee to that petitioner-detainee without prior concurrence of
      government counsel or express permission of the Court.

41.   Except as otherwise provided herein, no petitioner or petitioner’s counsel shall
      disclose or cause to be disclosed any information known or believed to be
      protected in connection with any hearing or proceeding in these cases.

42.   At no time, including any period subsequent to the conclusion of these
      proceedings, will petitioners’ counsel make any public or private statements
      disclosing any protected information or documents accessed pursuant to this
      TS/SCI Protective Order, including the fact that any such information or
      documents are protected.

43.   Protected information shall be used only for purposes directly related to these
      cases and not for any other litigation or proceeding, except by leave of the
      Court. Photocopies of documents containing such information shall be made
      only to the extent necessary to facilitate the permitted use hereunder.

                                      9
44.   Nothing in this TS/SCI Protective Order shall prevent the government from
      using for any purpose protected information it provides a party. Nothing in this
      TS/SCI Protective Order shall entitle another party to protected information.

45.   Supplying protected information to another party does not waive privilege with
      respect to any person or use outside that permitted by this TS/SCI Protective
      Order.

46.   Within sixty days of the resolution of these actions, and the termination of any
      appeals therefrom, all protected documents or information, and any copies
      thereof, shall be promptly destroyed, provided that the party to whom protected
      information is disclosed certifies in writing that all designated documents and
      materials have been destroyed, and further provided that government counsel
      may retain one complete set of any such materials that were presented in any
      form to the Court. Any such retained materials shall be placed in an envelope
      or envelopes marked “Protected Information Subject to Protective Order.” In
      any subsequent or collateral proceeding, a party may seek discovery of such
      materials from the government, without prejudice to the government’s right to
      oppose such discovery or its ability to dispose of the materials pursuant to its
      general document retention policies.

                    F. Procedures for Filing Documents

47.   Unclassified Filing by Petitioners. Pending further order of the Court, any
      pleading or other document filed by petitioners that petitioners’ counsel does not
      believe contains classified information and has no reason to believe contains
      classified information is authorized for direct filing in the CM/ECF system
      consistent with the regular electronic filing practices of this Court. See LCvR
      5.4. Presumptively classified information that petitioners’ counsel learned from
      a petitioner, see infra Section II.D.13.f and Section II.I.32, but has not been
      determined to be unclassified, shall not be filed in the CM/ECF system.
      Presumptively classified information shall be filed pursuant to the procedures
      specified in paragraph 48 of this TS/SCI Protective Order.

48.   Classified Filings by Petitioners. Any pleading or other document filed by
      petitioners that petitioners’ counsel know, have reason to believe, or are
      uncertain whether it contains classified information, shall be filed, along with
      three copies, under seal with the CSO by 4:00 p.m. Such document must be
      marked with the appropriate classification marking (e.g., “TOP
      SECRET/SENSITIVE COMPARTMENTED INFORMATION”). The time of
      physical submission to the CSO shall be considered the date and time of filing.
      At the time of making a submission to the CSO, petitioners’ counsel shall file
      on the public record in the CM/ECF system a “Notice of Filing,” notifying the
      Court that the submission was made to the CSO and specifying in general terms
      the nature of the filing without disclosing any potentially classified information.


                                      10
a.   Upon receipt, the CSO will deliver to the Court and government counsel
     any pleading or other document petitioners filed that may contain
     classified information. The CSO will forward the document to the
     appropriate government agencies and departments for their determination
     as to whether the pleading or other document contains classified
     information. To facilitate this review, petitioners’ counsel shall identify
     each paragraph of a document that counsel believe may contain classified
     information by marking each paragraph with an appropriate
     classification marking or otherwise specifically identifying such
     paragraphs. If, following review by the appropriate government
     agencies and departments, it is determined that the pleading or other
     document contains classified information, the CSO must ensure that the
     document is marked with the appropriate classification marking and that
     the document remains under seal. The CSO will work with the
     appropriate government agencies or departments to prepare a redacted
     version of the pleading or other document appropriate for filing on the
     public record. Counsel shall then file the redacted version of the
     document in the CM/ECF system with a notation in the upper right hand
     corner of the first page stating “REDACTED VERSION FOR PUBLIC
     FILING CLEARED BY CSO.” The docket entry description in the
     CM/ECF system for the document suitable for public viewing shall
     make specific reference to the earlier docket entry notifying the Court
     that the document was submitted to the CSO for review.

b.   In the event an entire document is deemed classified, petitioners’ counsel
     shall file notice in the CM/ECF system listing the caption of the case, a
     version of the title of the document that does not disclose classified or
     protected information, and a brief statement that the CSO informed
     counsel that the entire document is classified. The docket entry
     description in the CM/ECF system for the document suitable for public
     viewing shall make specific reference to the earlier docket entry
     notifying the Court that the document was submitted to the CSO for
     review.

c.   If it is determined that the pleading or other document does not contain
     classified information, counsel shall file the full submission in the
     CM/ECF system and make specific reference to the earlier docket entry
     notifying the Court that the document was submitted to the CSO for
     review. The docket entry description shall also state that the CSO
     approved public filing of the document. The underlying document filed
     in the CM/ECF system shall contain a notation in the upper right hand
     corner of the first page stating “PREVIOUSLY FILED WITH CSO
     AND CLEARED FOR PUBLIC FILING.”




                              11
49.   Classified Filings by Respondents.

      a.     Any pleading or other document filed by respondents’ counsel containing
             classified information shall be filed, along with three copies, under seal
             with the Court through the CSO by 4:00 p.m. The time of physical
             submission to the CSO shall be considered the date and time of filing.
             The CSO shall serve a copy of any classified pleading or document on
             petitioners’ counsel at the secure facility. At the time of making a
             submission to the CSO, respondents shall file on the public record in the
             CM/ECF system a “Notice of Filing,” notifying the Court that a
             submission was made to the CSO and specifying in general terms the
             nature of the filing without disclosing any potentially classified
             information. As soon as practicable following the original filing date,
             respondents’ counsel shall file in the CM/ECF system a version of the
             pleading or document appropriate for filing on the public record,
             consistent with the procedures outlined in paragraphs 48.a-c of this
             TS/SCI Protective Order.

      b.     Nothing herein requires the government to disclose classified
             information. Additionally, nothing herein prohibits the government
             from submitting classified information to the Court in camera or ex parte
             in these proceedings or entitles petitioners or petitioners’ counsel access
             to such submissions or information. Except for good cause shown in the
             filing, the government shall provide petitioners’ counsel or petitioners
             with notice served on petitioners’ counsel on the date of the filing.

50.   Protected Information Filing by Petitioners and Respondents.

      a.     The presence, or potential presence, of protected information in any
             pleading or document that is governed by paragraph 48 or paragraph 49
             of this TS/SCI Protective Order shall not affect the method of filing such
             pleading or document; it shall be governed by paragraph 48 or 49, as
             applicable. Any pleading or other document that does not contain
             classified information but that petitioners’ counsel or respondents have
             reason to believe contains or petitioners’ counsel is uncertain whether it
             contains protected information shall be filed under seal pursuant to Local
             Civil Rule 5.1(j). At the time of the submission of a filing containing
             protected but not classified information, the party shall file on the public
             record in the CM/ECF system a “Notice of Filing,” notifying the Court
             that a protected information submission was made and specifying in
             general terms the nature of the filing without disclosing any potentially
             protected information. As soon as practicable following the original
             filing date, counsel for the party submitting the protected information
             shall file in the CM/ECF system a version of the pleading or document
             appropriate for filing on the public record, consistent with the
             procedures outlined in paragraphs 48.a-c of this TS/SCI Protective

                                      12
             Order.

      b.     This TS/SCI Protective Order shall constitute authorization for
             petitioners and respondents to file protected information under seal.
             That is, no motion to seal is required at the time of submission of the
             pleading or document to the Clerk’s Office. Procedures for designation
             of protected information shall be governed by paragraph 35 of this
             TS/SCI Protective Order.

      c.     Nothing herein requires the government to disclose protected
             information. Additionally, nothing herein prohibits the government
             from submitting protected information to the Court in camera or ex parte
             in these proceedings or entitles petitioners or petitioners’ counsel access
             to such submissions or information. Except for good cause shown in the
             filing, the government shall provide counsel for the petitioner or
             petitioners with notice served on counsel on the date of the filing.

51.   Disclosure of Protected or Classified Information on the Public Record. In the
      event respondents believe that a party has disclosed classified or protected
      information on the public docket, respondents shall notify the CSO, who shall
      work with the Clerk’s Office to remove the filing from the public docket. A
      copy of the filing shall then be lodged with the CSO and treated according to
      paragraphs 48.b or 48.c of this TS/SCI Protective Order. Nothing herein limits
      the government’s authority to take necessary remedial action to ensure the
      protection of the classified or protected information.

                G. Penalties for Unauthorized Disclosure

52.   Any unauthorized disclosure of classified information may constitute violations
      of United States criminal laws. Additionally, any violation of the terms of this
      TS/SCI Protective Order shall be immediately brought to the attention of the
      Court and may result in a charge of contempt of Court and possible referral for
      criminal prosecution. See, e.g., Executive Order 12958, as amended. Any
      breach of this TS/SCI Protective Order may also result in the termination of
      access to classified information and protected information. Persons subject to
      this TS/SCI Protective Order are advised that direct or indirect unauthorized
      disclosure, retention, or negligent handling of classified documents or
      information could cause damage to the national security of the United States or
      may be used to the advantage of an adversary of the United States or against the
      interests of the United States. Persons subject to this TS/SCI Protective Order
      are also advised that direct or indirect unauthorized disclosure, retention, or
      negligent handling of protected documents or information could risk the security
      of United States government personnel and facilities and other significant
      government interests. This TS/SCI Protective Order is to ensure that those
      authorized to receive classified information and protected information will not
      divulge this information to anyone who is not authorized to receive it without

                                      13
      prior written authorization from the original classification authority and in
      conformity with this TS/SCI Protective Order.

53.   The termination of these proceedings shall not relieve any person or party
      provided classified information or protected information of his, her, or its
      obligations under this TS/SCI Protective Order.




                                      14
II.   PROCEDURES FOR COUNSEL ACCESS TO DETAINEES AT THE UNITED
      STATES NAVAL BASE IN GUANTANAMO BAY, CUBA, IN HABEAS CASES
      INVOLVING TOP SECRET/SENSITIVE COMPARTMENTED INFORMATION

                                    A. Applicability

      1.   Except as otherwise stated in these Procedures for Counsel Access to Detainees
           at the U.S. Naval Base in Guantanamo Bay, Cuba, in Habeas Cases Involving
           TOP SECRET/SENSITIVE COMPARTMENTED INFORMATION
           (“Procedures”), or by other order issued in the United States District Court for
           the District of Columbia, the following procedures shall govern counsel access
           to certain detainees in the control of the Department of Defense (“DoD”) at the
           U.S. Naval Base in Guantanamo Bay, Cuba (“GTMO”), whose cases may
           involve TOP SECRET/SENSITIVE COMPARTMENTED INFORMATION
           (“TS/SCI”).

      2.   These Procedures do not apply to counsel who are retained solely to assist in a
           detainee’s defense in a trial by military commission. Access by that counsel is
           covered by the Procedures for Monitoring Communications Between Detainees
           Subject to Trial by Military Commission and their Defense Counsel Pursuant to
           Military Commission Order No. 3.

                                     B. Definitions

      3.   “Communications” means all forms of communication between counsel and a
           detainee, including oral, written, electronic, or by any other means.

      4.   As used in these Procedures, “counsel” means attorneys employed or retained
           by or on behalf of a detainee for purposes of representing the detainee in the
           United States District Court for the District of Columbia and admitted, either
           generally or pro hac vice, in this Court. Unless otherwise stated, “counsel”
           also includes co-counsel, interpreters/translators, paralegals, investigators, and
           all other personnel or support staff employed or engaged to assist in the
           litigation.

      5.   “Detainee” means an individual detained by DoD as an alleged enemy
           combatant at GTMO.

      6.   “Privilege Team” means a team comprised of one or more DoD attorneys and
           one or more intelligence or law enforcement personnel who have not taken part
           in, and, in the future, will not take part in, any domestic or foreign court,
           military commission, or combatant status tribunal proceedings involving the
           detainee. If required, the Privilege Team may include interpreters/translators,
           provided that such personnel meet these same criteria.




                                            15
7.      “Special Litigation Team” means a team comprised of one or more Department
        of Justice (“DoJ”) attorneys who have not taken part in, and, in the future, will
        not take part in, any domestic or foreign court, military commission, or
        combatant status tribunal proceedings involving the detainee. The Special
        Litigation Team is authorized to represent the Privilege Team with respect to
        the execution of its duties.

8.      “Legal mail” means letters written between a detainee’s counsel and the
        detainee that are related to the counsel’s representation of the detainee, as well
        as privileged documents and publicly filed legal documents relating to that
        representation. The Court is the final arbiter of whether documents fall within
        the definition of legal mail.

      C. Requirements for Access to and Communications with Detainees

9.      Security Clearance.

        a.     Counsel must hold a valid, current United States security clearance at
               the TS/SCI level or its equivalent, as determined by appropriate DoD
               intelligence personnel.

        b.     Counsel who possess a valid security clearance shall provide, in writing,
               the date of their background investigation, the date such clearance was
               granted, the level of the clearance, and the agency that granted the
               clearance. Access will be granted only after DoD verification of the
               security clearance.

        c.     Counsel who do not currently possess a TS/SCI clearance are required to
               submit an application for clearance to the Department of Justice,
               Litigation Security Division.

10.     Acknowledgment of and Compliance with Access Procedures.

        a.     Before being granted access to a detainee, counsel will receive a copy of
               these Procedures. To have access to a detainee, counsel must agree to
               comply fully with these Procedures and must sign the Affirmation,
               attached hereto as Exhibit C, acknowledging an agreement to comply
               with them.

        b.     This Affirmation will not be considered an acknowledgment by counsel
               that these Procedures are legally permissible. Even if counsel elect to
               challenge these Procedures, counsel may not knowingly disobey an
               obligation imposed by these Procedures until such time, if any, that the
               Procedures are modified or revoked by DoD, a United States District
               Court or Court of Appeals, or the United States Supreme Court.


                                         16
      c.     DoD expects that counsel, counsel’s staffs, and anyone acting on
             counsel’s behalf will fully abide by the requirements of these
             Procedures. Counsel are required to provide DoD with signed
             Affirmations from interpreters/translators, paralegals, investigators and
             all other personnel or support staff employed or engaged to assist in the
             litigation, upon use of those individuals by counsel in a manner that
             implicates these Procedures.

      d.     Should counsel fail to comply with these Procedures, access to or
             communication with detainees will not be permitted.

11.   Verification of Representation.

      a.     Prior to being permitted access to a detainee, counsel must provide DoD
             with a Notification of Representation. This Notification must include
             counsel’s licensing information, business and email addresses, and phone
             number, as well as the name of the detainee counsel represents.
             Additionally, counsel shall provide evidence of their authority to
             represent the detainee.

      b.     Counsel shall provide evidence of their authority to represent the
             detainee as soon as practicable and, in any event, not later than ten days
             after the conclusion of a second visit with a detainee. The Court
             recognizes that counsel may not be in a position to present such evidence
             after the initial meeting with a detainee. Counsel for detainees and
             counsel for respondents shall cooperate to the fullest extent possible to
             reach a reasonable agreement on the number of counsel visits allowed.
             Should a detainee’s counsel believe the government is unreasonably
             limiting the number of visits with the detainee, counsel may petition the
             Court at the appropriate time for relief.

      c.     If counsel withdraw from representation of a detainee, or if
             representation is otherwise terminated, counsel shall inform DoD
             immediately of that change in circumstances.

      d.     Counsel must provide DoD with a signed representation stating (a) that,
             to the best of counsel’s knowledge after reasonable inquiry, the source of
             funds to pay counsel any fees or reimbursement of expenses are not
             funded directly or indirectly by persons or entities counsel believes are
             connected to terrorism or the product of terrorist activities, including
             “Specially Designated Global Terrorists,” identified pursuant to Exec.
             Order No. 13,224, 66 Fed. Reg. 49,079 (Sept. 23, 2001) or Exec.
             Order No. 12,947, 60 Fed. Reg. 5079 (Jan. 23, 1995), and (b) counsel
             has complied with ABA Model Rule 1.8(f).




                                        17
12.     Logistics of Counsel Visits.

        a.     Counsel shall submit to DoJ any request to meet with a detainee.
               Requests shall specify dates of availability for a meeting, the desired
               duration of the meeting, and the language that will be utilized during the
               meeting with the detainee. Reasonable efforts will be made to
               accommodate counsel’s requests regarding the scheduling of a meeting.
               Once a request is approved, DoJ will contact counsel with the date and
               duration of the meeting.

        b.     Legal visits shall take place in a room designated by JTF-Guantanamo.
               No more than two attorneys (or one attorney and one assistant) plus one
               interpreter/translator shall visit with a detainee at one time, unless
               approved in advance by the Commander, JTF-Guantanamo. Such
               approval shall not be unreasonably withheld.

        c.     Due to the mission and location of GTMO, certain logistical details,
               including arrangements for travel and lodging, will need to be
               coordinated by counsel prior to arrival. DoJ will provide specific
               information regarding these issues.

        d.     In order to travel to GTMO, counsel must have a country and theater
               clearance for that specific visit. In order to begin processing country
               and theater clearances, counsel must have confirmed flight information
               for travel to GTMO and a valid, current United States security clearance
               at the TS/SCI level or its equivalent, as determined by appropriate DoD
               intelligence personnel. Country and theater clearances require twenty
               days to process. Accordingly, counsel shall provide DoD, through DoJ,
               with the required information no later than twenty days prior to the
               GTMO visit date, or as soon as a visit is scheduled. Requests for visits
               made inside of 20 days will not normally be granted.

      D. Procedures for Correspondence Between Counsel and Detainees

13.     Mail Sent by Counsel to Detainees (“Incoming Mail”).

        a.     Counsel shall send incoming legal mail for detainees to the Privilege
               Team at the appropriate address provided by government counsel. Each
               envelope or mailer shall be labeled with the detainee’s name and
               Internment Serial Number (“ISN”) and shall include a return address for
               counsel sending the materials. The outside of the envelope or mailer for
               incoming legal mail shall be labeled clearly with the following
               annotation: “Attorney-Detainee Materials-For Mail Delivery to
               Detainee.”

        b.     Each page of legal mail shall be labeled “Attorney-Detainee Materials.”

                                       18
     No staples, paper clips or any non-paper items shall be included with the
     documents.

c.   Upon receiving legal mail from counsel for delivery to the detainee, the
     Privilege Team shall open the envelope or mailer to search the contents
     for prohibited physical contraband. Within two business days of receipt
     of legal mail, and assuming no physical contraband is present, the
     Privilege Team shall forward the mail to military personnel at GTMO in
     a sealed envelope marked “Legal Mail Approved by Privilege Team”
     and clearly indicating the identity of the detainee to whom the legal mail
     is to be delivered. The Privilege Team shall return to the sender any
     incoming mail that does not comply with the terms of paragraphs 13.a
     and 13.b of these Procedures.

d.   Within two business days of receipt of legal mail from the Privilege
     Team, personnel at GTMO shall deliver the envelope or mailer marked
     by the privilege team as “Legal Mail Approved by Privilege Team” to
     the detainee without opening the envelope or mailer. If counsel desire
     confirmation that documents were delivered to the detainee, counsel
     shall provide a stamped, self-addressed envelope for that purpose. The
     detainee shall be responsible for mailing any confirmation of delivery to
     counsel as outgoing legal mail. This method shall be the sole and
     exclusive means by which confirmation of delivery is provided to
     counsel.

e.   Written correspondence to detainees not falling within the definition of
     legal mail shall be sent through the United States Postal Service to the
     appropriate address provided by government counsel. Nonlegal mail
     includes, but is not limited to, letters from persons other than counsel,
     including family and friends of the detainee. These non-privileged
     communications will be reviewed by military personnel at GTMO under
     the standard operating procedures for detainee nonlegal mail.

f.   Counsel shall treat all information learned from a detainee, including
     any oral and written communications with a detainee, as classified at the
     TS/SCI level, unless and until the information is submitted to the
     Privilege Team and the Privilege Team, this Court, or another court
     determines it to be otherwise. Accordingly, if counsel’s correspondence
     contains any summary or recitation of or reference to a communication
     with a detainee that has not been previously determined to be
     unclassified, the correspondence shall be prepared, marked, transported
     and handled as classified material as required by Executive Order 12958,
     DOD Regulation 5200.1-R and AI 26, OSD Information and Security
     Supplement to DOD Regulation 5200.1R.




                             19
      g.    Written and oral communications with a detainee, including all incoming
            legal mail, shall not include any of the following information, in any
            form, unless directly related to the litigation of this action: (1)
            information relating to any ongoing or completed military, intelligence,
            security, or law enforcement operations, investigations, or arrests, or the
            results of such activities, by any nation or agency; (2) information
            relating to the current political events in any country; (3) information
            relating to security procedures at GTMO, including names of U.S.
            Government personnel and the layout of camp facilities; or (4)
            information relating to the status of other detainees.

14.   Mail Sent by Detainees to Counsel (“Outgoing Mail”).

      a.    Detainees will be provided with paper to prepare communications to
            counsel. In the presence of military personnel, the detainee will seal the
            written communication in an envelope and it will be annotated as
            “Attorney-Detainee Materials-For Delivery To Counsel.” Each
            envelope shall be labeled with the detainee’s and counsel’s names and
            the detainee’s ISN. Envelopes annotated with the names of persons other
            than the detainee’s counsel, including family, friends, or other attorneys,
            shall be processed according to the standard operating procedures for
            detainee nonlegal mail.

      b.    Pending an appropriate classification review by the Privilege Team, any
            outgoing legal mail will be handled as if it is classified at the TS/SCI
            level, as defined by the TS/SCI Protective Order.

      c.    Military personnel will collect the outgoing legal mail within one
            business day of being notified by a detainee that the communication is
            prepared for sealing and mailing.

      d.    After outgoing legal mail is collected from a detainee, the envelope will
            be sealed into a larger envelope by military personnel at GTMO. The
            larger envelope will be marked as “Attorney-Detainee Materials-For
            Delivery To Counsel” and will be annotated with the detainee’s and
            counsel’s names and the detainee’s ISN. The outgoing legal mail will be
            placed into a courier bag, which will then be locked and hand delivered
            to a Privilege Team member at GTMO. The Privilege Team member
            will send all approved legal mail to the secure facility in the
            Washington, D.C., area through a secure electronic point-to-point
            transfer system, or via a government-designated courier in a sealed
            container, in a manner designed to protect the classified material and
            attorney-client confidentiality. All originals of outgoing legal mail will
            be stored in a safe located in the secure area at GTMO in a manner
            designed to protect the classified material and attorney-client
            confidentiality. The Privilege Team will notify counsel via email when

                                     20
              legal mail is received at the secure facility in the Washington, D.C.,
              area.

       e.     Detainees also are permitted to send nonlegal mail, including written
              communications to persons other than counsel, through the United States
              Postal Service. These communications shall be reviewed by military
              personnel at GTMO under the standard operating procedures for
              detainee nonlegal mail.

       f.     In the event any nonlegal correspondence or messages from a detainee to
              individuals other than his counsel, including family, friends, or other
              attorneys, are sent to counsel as, or included with, legal mail, counsel
              shall return the documents to military personnel at GTMO for
              processing according to the standard operating procedures for detainee
              nonlegal mail.

       g.     Classified information may not be sent through nonlegal mail channels.

      E. Materials Brought into Meetings with Detainees and Counsel

15.    Counsel shall bring only approved legal mail, writing utensils, and paper into
       any meeting with a detainee, unless counsel receives prior approval from the
       Commander, JTF-Guantanamo. The Commander shall not unreasonably
       withhold approval for counsel to bring into a meeting with a detainee letters,
       tapes, or other communications introducing counsel to the detainee, if the
       government has first reviewed the communication and determined that sharing
       the communication with the detainee would not threaten the security of the
       United States. All legal mail counsel seeks to bring into a meeting with a
       detainee must be processed under the general review procedures of paragraph
       D.13 of these Procedures and be submitted to the Privilege Team for review
       and return at least 14 days prior to counsel’s scheduled visit. During a meeting,
       counsel may provide the detainee with any written documents that were
       approved to be brought into the meeting. Subject to an appropriate contraband
       review, the detainee may bring back to his cell all such privileged documents
       and any documents, notes, and communications created by the detainee and
       counsel during the course of the meeting.

16.    Written and oral communications with a detainee, including all documents
       brought into a meeting with a detainee, shall not include any of the following
       information, in any form, unless directly related to the litigation of this action:
       (1) information relating to any ongoing or completed military, intelligence,
       security, or law enforcement operations, investigations, or arrests, or the results
       of such activities, by any nation or agency; (2) information relating to the
       current political events in any country; (3) information relating to security
       procedures at GTMO, including names of U.S. Government personnel and the
       layout of camp facilities; or (4) information relating to the status of other

                                       21
       detainees.

      F. Materials Brought out of Meetings with Detainees and Counsel

17.    Even if unclassified when brought into meetings, all materials brought out of
       meetings with detainees and counsel are presumptively TS/SCI. Upon
       completion of counsel’s visit to GTMO, a Privilege Team member at GTMO
       will review originally unclassified materials brought out of the meeting to
       determine whether they were modified in any way.

18.    Upon completion of each meeting with a detainee or during any break in a
       meeting session, counsel will give the notes or documents used or produced
       during the meeting, except those left in the detainee’s possession, to a
       designated individual at GTMO. These materials shall be sealed in counsel’s
       presence and handled as TS/SCI material. If further meetings are scheduled at
       which some or all of these materials may be used, counsel will identify which
       materials may be used. The identified materials will be placed in a separate
       envelope and made available to counsel for use at the next meeting.

19.    Upon completion of counsel’s visit to GTMO, unclassified materials shall be
       sealed in counsel’s presence and placed in an envelope labeled as “Attorney-
       Detainee Meeting Documents–For Delivery to Counsel.” The envelope shall be
       sealed into a larger envelope marked as “Attorney-Detainee Meeting Documents-
       For Mail Delivery To Counsel” and annotated with the detainee’s and counsel’s
       names and the detainee’s ISN. The envelope shall be sealed and, within two
       business days following completion of counsel’s visit to GTMO, mailed to an
       address provided by counsel or, if no address is provided, to the secure facility
       in the Washington, D.C., area. Materials other than unclassified materials also
       shall be sealed in counsel’s presence and placed in an envelope labeled as
       “Attorney-Detainee Meeting Documents–For Delivery to Counsel.” The envelope
       shall be sealed into a larger envelope marked as “Attorney-Detainee Meeting
       Documents-For Delivery To Counsel” and annotated with the detainee’s and
       counsel’s names and the detainee’s ISN. The envelope will be placed into a
       courier bag, which will then be locked and hand delivered to a Privilege Team
       member at GTMO. The Privilege Team member will send the materials to the
       secure facility in the Washington, D.C., area through a secure electronic point-
       to-point transfer system, or via a government-designated courier in a sealed
       container, in a manner designed to protect the classified material and attorney-
       client confidentiality. The original materials will be stored in a safe located in
       the secure area at GTMO in a manner designed to protect the classified material
       and attorney-client confidentiality. The Privilege Team will notify counsel via
       email when the electronic materials are received at the secure facility in the
       Washington, D.C., area.




                                       22
20.   Correspondence or messages from a detainee to individuals other than his
      counsel, including family, friends, or other attorneys, will not be handled
      through this process. If a detainee provides these communications to counsel
      during a visit, counsel shall give those communications to military personnel at
      GTMO to be processed under the standard operating procedures for detainee
      nonlegal mail.

      G. Classification Determination of Detainee Communications

21.   Pending an appropriate classification review, all information provided and
      materials sent by a detainee to counsel or, subject to the review described
      above, brought out of a meeting by counsel shall be handled and treated as
      classified at the TS/SCI level.

22.   Counsel may submit information learned from a detainee to the Privilege Team
      located at the secure facility in the Washington, D.C., area for a determination
      of its appropriate security classification. Counsel shall memorialize the
      information submitted for classification review into a written memorandum
      outlining as specifically as possible the information for which counsel requests a
      classification determination. All documents submitted for classification review
      shall be transported, prepared, handled, and treated in a secure manner, as
      required by Executive Order 12958, DOD Regulation 5200.1-R and AI 26,
      OSD Information Security Supplement to DOD Regulation 5200.1R. No
      information derived from these submissions shall be disclosed outside the
      Privilege Team pursuant to these Procedures until the Privilege Team has
      reviewed it for security and intelligence purposes. With counsel’s consent, the
      Privilege Team may consult with an individual or individuals in appropriate
      federal agencies for the purpose of identifying classified information and
      marking documents with the appropriate classification. If counsel does not
      consent to such consultation, information for which consultation is required will
      remain classified. Absent express consent of the Court, or except as otherwise
      provided in these Procedures, the submissions shall not be disclosed to any
      person involved in the interrogation of a detainee, and no such individual may
      make any use of those communications, nor shall the submissions be disclosed
      to any government personnel involved in any domestic or foreign court, military
      commission, or combatant status tribunal proceedings involving the detainee.

23.   Other than information contained in a court filing that is served on government
      counsel, the Privilege Team shall not disclose outside the Privilege Team any
      information counsel submit for classification review, except as provided by
      these Procedures or as permitted by counsel who submitted the information or
      the Court, or unless the disclosure is to the Special Litigation Team for the
      purpose of representing the Privilege Team. The Special Litigation Team may
      not disclose information provided by the Privilege Team or any information
      counsel provides to the Privilege Team for review, except as provided by these
      Procedures or as permitted by counsel who submitted the information or the

                                      23
      Court. Through the Special Litigation Team, the Privilege Team may inform
      the Court of any issues or problems related to the release or processing of
      information related to a case.

24.   All materials submitted for classification review must be in legible handwriting
      or transcribed by typewriter or computer. Materials that are not in English
      must be accompanied by an English translation. Each page of a document
      submitted for classification review shall be marked “Attorney-Detainee
      Materials” and “Classified.”

25.   As soon as possible after conducting the classification review, the Privilege
      Team shall advise counsel of the classification levels of the information
      contained in the materials submitted for review. The Privilege Team shall
      forward its classification determination directly to counsel after a review and
      analysis period not to exceed, from the time of receipt by the privilege team:

      a.     seven business days for information written in English;

      b.     fourteen business days for any information that includes writing in any
             language other than English, to allow for translations by the privilege
             team; and

      c.     twenty business days for any information where the Privilege Team has
             reason to believe that a code was used, to allow for further analysis.

26.   While conducting classification review, the Privilege Team shall promptly
      report to the Commander, JTF-Guantanamo any information that reasonably
      could be expected to result in immediate and substantial harm to the national
      security. In his discretion, the Commander, JTF-Guantanamo may disseminate
      the relevant portions of the information to law enforcement, military, and
      intelligence officials, as appropriate.

27.   If, at any time, the Privilege Team determines that information in the
      documents submitted for classification review relates to imminent acts of
      violence, the Privilege Team shall report the contents of those documents to the
      Commander, JTF-Guantanamo. In his discretion, the Commander,
      JTF-Guantanamo may disseminate the relevant portions of the information to
      law enforcement, military, and intelligence officials, as appropriate.

                    H. Telephonic Access to Detainees

28.   Requests for telephonic access to a detainee by counsel or other persons
      normally will not be approved. Such requests may be considered on a
      case-by-case basis due to special circumstances and must be submitted to
      Commander, JTF-Guantanamo.


                                      24
29.   Any telephonic access by counsel is subject to appropriate security procedures.
      Such procedures shall not include contemporaneous monitoring or recording.

30.   Any telephonic access by persons other than counsel is subject to appropriate
      security procedures, including contemporaneous monitoring and recording.

 I. Counsel’s Handling and Dissemination of Information from Detainees

31.   Subject to the terms of the TS/SCI Protective Order, see supra Section I, and
      any other applicable protective order, counsel may disseminate the unclassified
      contents of a detainee’s communications for purposes reasonably related to their
      representation of that detainee.

32.   Counsel shall treat all information learned from a detainee, including any oral
      and written communications with a detainee, as information classified at the
      TS/SCI level, unless and until the information is submitted to the Privilege
      Team and determined to be otherwise. All classified material must be handled,
      transported and stored in a secure manner, as provided by Executive Order
      12958, DOD Regulation 5200.1-R and AI 26, OSD Information Security
      Supplement to DOD Regulation 5200.1R. All documents containing
      information about or related to materials classified at the TS/SCI level shall be
      handled in accordance with the security procedures established in the TS/SCI
      Protective Order and these Procedures. Materials classified at the TS/SCI level
      shall not be handled by counsel outside the designated areas while at GTMO.
      All classified material created by counsel or the detainee that relates to a
      detainee’s case shall be transmitted from GTMO to the secure facility in the
      Washington, D.C., area through a secure electronic point-to-point transfer
      system, or via a government-designated courier in a sealed container, in a
      manner designed to protect the classified material and attorney-client
      confidentiality.

33.   Counsel shall disclose to DoJ or Commander, JTF-Guantanamo any information
      learned from a detainee involving future events that threaten national security or
      involve imminent violence.

34.   Counsel may not divulge classified information not learned from the detainee to
      the detainee. Counsel may not otherwise divulge classified information related
      to a detainee’s case to any person, except those authorized under these
      Procedures or the TS/SCI Protective Order, the Court, and government counsel
      with the requisite security clearance and need to know.

                 J. JTF-Guantanamo Security Procedures

35.   Counsel shall comply with the following security procedures and force
      protection safeguards applicable to the U.S. Naval Base in Guantanamo Bay,
      Cuba, JTF-Guantanamo and the personnel assigned to or visiting these

                                      25
             locations, as well as any supplemental procedures implemented by
             JTF-Guantanamo personnel.

      36.    Contraband is not permitted in JTF-Guantanamo, and all visitors are subject to
             search upon arrival and departure. Examples of contraband include, but are not
             limited to, weapons, chemicals, drugs, and materials that may be used in an
             escape attempt. Contraband also includes, but is not limited to, money, stamps,
             cigarettes, and writing instruments. No items of any kind may be provided to a
             detainee without the advance approval of the Commander, JTF-Guantanamo.

      37.    Photography or recording of any type is prohibited without the prior approval of
             the Commander, JTF-Guantanamo. No electronic communication devices are
             permitted. All recording devices, cameras, pagers, cellular phones, PDAs,
             laptops, portable electronic devices and related equipment are prohibited in or
             near JTF-Guantanamo. Should any of these devices be inadvertently taken into
             a prohibited area, the device must be surrendered to JTF-Guantanamo staff and
             purged of all information.

      38.    Upon arrival at JTF-Guantanamo, security personnel will perform a contraband
             inspection of counsel using metal detectors, as well as a physical inspection of
             counsel’s bags and briefcases and, if determined necessary, a physical
             inspection of counsel’s persons.

      39.    Counsel shall not interview or question members of the Joint Task Force about
             their duties or interactions with detainees without first obtaining permission
             from the Commander, JTF-Guantanamo. Should permission be unreasonably
             denied, counsel may seek an order from this Court granting permission for
             good cause shown.

      40.    Counsel will meet with detainees in conference facilities provided by GTMO.
             These facilities are subject to visual monitoring by closed circuit TV for safety
             and security reasons. The only other method of visual observation available is
             for the door to remain open with military police sitting outside the door. No
             oral communications between counsel and the detainees will be heard.

      41.    At the conclusion of meetings with detainees, counsel will again be inspected
             using a metal detector and, if deemed necessary, by physical inspection of their
             persons.


SO ORDERED.


January 7, 2009                                                     /s/
                                                            Thomas F. Hogan
                                                       United States District Judge

                                             26
Exhibit A
                                                                                    EXHIBIT A

                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA



 IN RE:                            Misc. No. 08-0442 (TFH)

 GUANTANAMO BAY                    Civil Action No. 0___-_____
 DETAINEE LITIGATION



          MEMORANDUM OF UNDERSTANDING REGARDING ACCESS TO
              CLASSIFIED NATIONAL SECURITY INFORMATION

        Having familiarized myself with the applicable statutes, regulations, and orders related
to, but not limited to, unauthorized disclosure of classified information, espionage and related
offenses; The Intelligence Identities Protection Act, 50 U.S.C. § 421; 18 U.S.C. § 641; 50
U.S.C. § 783; 28 C.F.R. § 17 et seq.; and Executive Order 12958; I understand that I may be
the recipient of information and documents that belong to the United States and concern the
present and future security of the United States, and that such documents and information
together with the methods and sources of collecting it are classified by the United States
government. In consideration for the disclosure of classified information and documents:

       (1)    I agree that I shall never divulge, publish, or reveal either by word, conduct or
              any other means, such classified documents and information unless specifically
              authorized in writing to do so by an authorized representative of the United
              States government, or as expressly authorized by the TS/SCI Protective Order
              entered in the United States District Court for the District of Columbia in the
              above-captioned case(s).

       (2)    I agree that this Memorandum of Understanding and any other non-disclosure
              agreement signed by me will remain forever binding on me.

       (3)    I have received, read, and understand the TS/SCI Protective Order entered by
              the United States District Court for the District of Columbia in the above-
              captioned case(s), and I agree to comply with the provisions thereof.



Dated: ____________________                 __________________________________________
Exhibit B
                                                                                   EXHIBIT B

                                  ACKNOWLEDGMENT

        The undersigned hereby acknowledges that he/she has read the TS/SCI Protective
Order first entered on January 7, 2009, in the United States District Court for the District of
Columbia in case numbers 06-cv-1690, 08-cv-1207, 08-cv-1360, and 08-cv-2083, understands
its terms, and agrees to be bound by each of those terms. Specifically, and without limitation,
the undersigned agrees not to use or disclose any protected information or documents made
available to him/her other than as provided by the TS/SCI Protective Order. The undersigned
acknowledges that his/her duties under the TS/SCI Protective Order shall survive the
termination of this case and are permanently binding, and that failure to comply with the terms
of the Protective Order may result in the imposition of sanctions by the Court.



DATED: ____________________ BY: ____________________________________________
                                (type or print name)



                                    SIGNED: _______________________________________
Exhibit C
                                                                                   EXHIBIT C

                                      AFFIRMATION

         The undersigned hereby acknowledges that he/she has read the Procedures for Counsel
Access to Detainees at the U.S. Naval Base in Guantanamo Bay, Cuba, in Habeas Cases
Involving TOP SECRET/SENSITIVE COMPARTMENTED INFORMATION first entered
on January 7, 2009, in the United States District Court for the District of Columbia in case
numbers 06-cv-1690, 08-cv-1207, 08-cv-1360, and 08-cv-2083, understands its terms, and
agrees to be bound by each of those terms. The undersigned acknowledges that his/her duties
under the Procedures for Counsel Access to Detainees at the U.S. Naval Base in Guantanamo
Bay, Cuba, in Habeas Cases Involving TOP SECRET/SENSITIVE COMPARTMENTED
INFORMATION shall survive the termination of this case and are permanently binding, and
that failure to comply with the terms of the Procedures for Counsel Access to Detainees at the
U.S. Naval Base in Guantanamo Bay, Cuba, in Habeas Cases Involving TOP
SECRET/SENSITIVE COMPARTMENTED INFORMATION may result in revocation of
counsel’s security clearance, suspension or termination of counsel’s access to the U.S. Naval
Base in Guantanamo Bay, Cuba, and/or the imposition of sanctions by the Court.



DATED: ____________________ BY: ____________________________________________
                                (type or print name)



                                    SIGNED: _______________________________________